      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 1 of 13 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARYANGEL ENRIQUEZ, on behalf of               )
herself and all others similarly situated,     )
                                               )
                Plaintiff,                     )
                                               )       Civil Action No. 20-cv-
                v.                             )
                                               )
MIDLAND CREDIT MANAGEMENT,                     )
INC.,                                          )
                                               )
                Defendant.                     )

                                 CLASS ACTION COMPLAINT

         Plaintiff, MaryAngel Enriquez, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and alleges:

                                 JURISDICTION AND VENUE

         1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and 28 U.S.C.

§1331.

         2.     Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                            STANDING

         3.     Plaintiff has suffered an injury in fact that is traceable to Defendant’s conduct and

that is likely to be redressed by a favorable decision in this matter.

         4.     Specifically, Plaintiff has suffered a harm from receiving false, misleading, and

deceptive communications from Defendant while it was attempting to collect a debt from her.

         5.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise

to standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting



                                                   1
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 2 of 13 PageID #:2




Lujan v. Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define

injuries and articulate chains of causation that will give rise to a case or controversy where none

existed before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can

create new substantive rights, such as a right to be free from misrepresentations, and if that right

is invaded the holder of the right can sue without running afoul of Article III, even if he incurs no

other injury[.]”).

                                              PARTIES

        6.      Plaintiff, MaryAngel Enriquez (“Plaintiff’), is a resident of the State of Illinois,

from whom Defendant attempted to collect a delinquent consumer debt allegedly owed for a

defaulted Citibank, N.A. credit card account that was used to purchase goods and services for

family and personal, and thus consumer, use.

        7.      Plaintiff is thus a consumer as that term is defined in 15 U.S.C. § 1692a(3) of the

FDCPA.

        8.      Defendant, Midland Credit Management, Inc. (“MCM”), is a Kansas corporation

that does or transacts business in the State of Illinois. Its registered agent is Illinois Corporation

Service C, located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

        9.      MCM is engaged in the engaged in the business of a collection agency, using the

mails and telephone to collect defaulted consumer debts originally owed to others.

        10.     MCM maintains and/or owns a website, www.midlandcredit.com.

        11.     MCM’s website contains in part, the following statements:




                                                   2
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 3 of 13 PageID #:3




MCM has helped over 7 million consumers gain control of
their financial obligations. See what offers we have for you.




Trusted Since 1953

Midland Credit Management has been empowering consumers for more than 65 years.




7,000,000+

We’ve helped more than 7,000,000 people regain their financial independence.




Nationwide Support

Our team helps consumers in all 50 states get back to doing what they love.

See Your Offers

                                               3
        Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 4 of 13 PageID #:4




          Midland Credit Management, Inc., www.midlandcredit.com, Accessed on 13 Nov. 2020.

          12.   MCM’s website also states:

About Midland Credit Management

Midland Credit Management (MCM) connects with consumers every day to help resolve
past-due debts. We specialize in servicing accounts that have fallen behind and have been
charged off by the lender. When lenders close these accounts, they often sell them to
companies like MCM.

If you’ve heard from us, your lender has probably charged off one of your accounts and
sold it to us. MCM enjoys longstanding relationships with major financial institutions and
retailers across the country.

MCM is a subsidiary of Encore Capital Group, which is a public company traded on the
NASDAQ stock exchange as ECPG. For over 65 years, MCM has focused on driving
breakthrough results for consumers and investors.

MCM helps consumers take control of their financial future. We understand that having
debt is difficult. That’s why we empower our consumers through flexible repayment
options that fit their needs. With MCM, you can expect to be treated with fairness and
respect as you take steps toward financial recovery.

Midland Credit Management, Inc., www.midlandcredit.com/who-is-mcm/, Accessed on 13 Nov.

2020.

          13.   MCM is licensed as a collection agency in the State of Illinois.

          14.   MCM regularly collects or attempts to collect defaulted consumer debts on behalf

of others, and is a “debt collector” as that term is defined in § 1692a(6) of the FDCPA.

                                  FACTUAL ALLEGATIONS

          15.   According to Defendant, Plaintiff incurred an alleged debt for the purchase of

goods and services, originally for a Citibank, N.A. personal account credit card account (“alleged

debt”).

          16.   The alleged debt arose from funds used for personal purposes, such as for

groceries, and is thus a “debt” as that term is defined at § 1692a(5) of the FDCPA.


                                                 4
        Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 5 of 13 PageID #:5




         17.   Due to her financial circumstances, Plaintiff could not pay the alleged debt, and

the alleged debt went into default.

         18.   Midland Funding, LLC asserts to have purchased the alleged debt after default,

and asserts to have placed it with MCM thereafter for the purpose of collection.

         19.   MCM, on behalf of Midland Funding, LLC, filed a lawsuit against Plaintiff on

February 13, 2019 in the Circuit Court of Cook County, Illinois (“State Court Complaint”),

styled Midland Funding, LLC v. Mary Enriquez, Case No. 19-M1-104657.

         20.   On or about November 27, 2019, MCM mailed Plaintiff a Notice of Motion

(“Notice”), and Motion for Default and Judgment (“Motion”) in the above referenced matter.

(Exhibit A, Notice of Motion and Motion for Default and Judgment).

         21.   Plaintiff received the Notice and Motion thereafter, and reviewed and read the

same.

         22.   The Notice and Motion conveyed information regarding the alleged debt to

Plaintiff, including the identity of the original creditor and a balance on the alleged debt.

         23.   The Motion was thus a “communication” as that term is defined at 15 U.S.C. §

1692(a) of the FDCPA.

         24.   The Motion was not MCM’s first communication with Plaintiff.

         25.   Neither the Notice nor the Motion stated or indicate that either was a

communication from a debt collector.

         26.   15 U.S.C. § 1692e of the FDCPA provides as follows:

               False or misleading representations

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:


                                                  5
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 6 of 13 PageID #:6




                . . . (11) The failure to disclose in the initial written communication with
                the consumer and, in addition, if the initial communication with the
                consumer is oral, in that initial oral communication, that the debt
                collector is attempting to collect a debt and that any information
                obtained will be used for that purpose, and the failure to disclose in
                subsequent communications that the communication is from a debt
                collector, except that this paragraph shall not apply to a formal
                pleading made in connection with a legal action. . . .

         27.    MCM failed to indicate in a subsequent communication that a communication is

from a debt collector, in violation of 15 U.S.C. § 1692e(11).

         28.    Neither the Motion nor Notice was a formal pleading as defined under Rule 7 of

the Federal Rules of Civil Procedure or Black’s Law Dictionary.

         29.    Thus, neither the Notice nor the Motion is subject to any exception listed under

the FDCPA. See Heyer v. Pierce & Associates, P.C., 14 C 854, 2017 WL 75739, at *12 (N.D. Ill.

Jan. 9, 2017) (analyzing absence of an e(11) disclosure in a Notice of Sale filed in an Illinois

state court).

         30.    Plaintiff was unaware that the Notice and Motion were an attempt to collect a debt

by a debt collector and was confused by said documents.

         31.    An unsophisticated consumer would not understand that said Motion and Notice

were an attempt to collect a debt by a debt collector, and would be confused by said documents.

         32.    Plaintiff thought the documents were from a Court, partly because the top of the

document reads “IN THE CIRCUIT COURT OF COOK COUNTY FIRST MUNICIPAL

DISTRICT COOK COUNTY ILLINOIS”, and because the documents didn’t indicate that they

were from a debt collector. An unsophisticated consumer would think the same.

         33.    The State Court Complaint includes an Affidavit which states in part that “The

Court case is based on an unwritten contract, and attached is a copy of a document provided to




                                                 6
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 7 of 13 PageID #:7




the consumer while the account was active, demonstrating that the consumer debt was incurred

by the consumer. . .”. (Exhibit B, Affidavit).

          34.   The Motion states in part that “Plaintiff’s Complaint is supported by an Affidavit

showing a balance due of $4,789.33, plus costs.” (Exhibit A, Notice of Motion and Motion for

Default and Judgment).

          35.   The Affidavit at issue, referenced by MCM, does not reference the word “costs”.

(Exhibit B, Affidavit).

          36.   The statement that “Plaintiff’s Complaint is supported by an Affidavit showing a

balance due of $4,789.33, plus costs.” is false, as costs were not “due” when the Motion was

mailed.

          37.   MCM sought to induce Plaintiff to believe that costs were already due when the

Motion was served, and Plaintiff believed this statement to be true.

          38.   At the time the Motion was filed, no judgment had been awarded as to costs

against Plaintiff.

          39.   Awarding costs is a matter committed to a judge’s discretion, and even where

judgment is entered against the consumer, “a judicial order is still necessary for a debt to arise.”

Oberg v. Blatt, Hasenmiller, Leibsker & Moore, LLC, No. 14 C 7369, 2015 U.S. Dist. LEXIS

172439, at *17 (N.D. Ill. Dec. 29, 2015).

          40.   15 U.S.C. § 1692e of the FDCPA provides as follows:

                False or misleading representations

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section:

                . . . (2) The false representation of—
                (A) the character, amount, or legal status of any debt; or

                                                  7
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 8 of 13 PageID #:8




               (B) any services rendered or compensation which may be lawfully received
               by any debt collector for the collection of a debt.. . .

               . . . (10) The use of any false representation or deceptive means to collect or
               attempt to collect any debt or to obtain information concerning a consumer.


        41.    MCM violated sections 1692e, 1692e(2), and 1692e(10) of the FDCPA because

the money it demanded from Plaintiff was not already due and could not be lawfully received at

the time the Notice and Motion were mailed, and MCM’s statement that costs were due is thus

false and deceptive.

        42.    15 U.S.C. § 1692f of the FDCPA provides as follows:

               A debt collector may not use unfair or unconscionable means to collect or
               attempt to collect any debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section:

               (1) The collection of any amount (including any interest, fee, charge, or
               expense incidental to the principal obligation) unless such amount is
               expressly authorized by the agreement creating the debt or permitted by law.
               ..


        43.    MCM violated section 1692f of the FDCPA because the money it demanded from

Plaintiff as being already due, here “costs”, was not authorized by law or the agreement creating

the alleged debt, insofar as the debt did not arise by operation of law, since that would have

required the entry of a judicial order commanding her to pay the costs. Id. at *16-17, citing Shula

v. Lawent, 359 F.3d 489, 492 (7th Cir. 2004).

        44.    By telling Plaintiff that her balance included the court costs, MCM represented

that she was already obligated to repay both the debt and court costs as they were already due.

But Plaintiff was not legally required to pay the court costs, and as a reasonable, unsophisticated

consumer, there is no reason she would have known as much when MCM served a Motion that

indicated otherwise.


                                                 8
      Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 9 of 13 PageID #:9




        45.    MCM’s collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

        46.    The FDCPA applies to conduct in state-court litigation, including in state-court

pleadings. Marquez v. Weinstein, Pinson, & Riley, P.S., 836 F.3d 808, 812 (7th Cir. 2016).

            COUNT I—CLASS COUNT—FAILURE TO ABIDE BY SECTION 1692E(11)—
                      STATE COURT NOTICE AND MOTION

       47.      Plaintiff realleges and incorporates by reference the paragraphs alleged above as

if fully plead herein.

       48.     MCM violated 15 U.S.C. §1692e(11) by failing to disclose that a communication

   it made to Plaintiff, a “Motion for Default and Judgment” is from a debt collector.

       49.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), this action is brought on behalf of a

   class.

       50      Exhibit A is form document.

       51.     The class consists of (a) all persons in Illinois (b) to whom MCM mailed or

served a “Motion for Default and Judgment” (c) on behalf of Midland Funding, LLC (d) for the

purpose of collecting a debt (e) where the Motion fails to disclose that it is a communication

from a debt collector, and (f) where the Motion was mailed on or after November 13, 2019 and

on or before November 13, 2020.

       52.     Plaintiff may alter the parameters of the classes to conform to discovery.

       53.     Based on the fact that debts are assigned to collection agencies in groups of debts

of similar type and vintage and not individually, the class is so numerous that joinder of all

members is impracticable.




                                                  9
    Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 10 of 13 PageID #:10




       54.     There are questions of law and fact common to the class, which questions

predominate over any questions affecting only individual class members. A predominant

common question includes whether MCM has a practice of failing to identify itself as a debt

collector in motions that it files and serves upon consumers.

       55.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same legal and factual theories.

       56.     Plaintiff will fairly and adequately represent the members of the class. Plaintiff

has retained counsel experienced in the prosecution of consumer credit and debt collection

claims and class actions.

       57.     The class consists of more than 40 persons from whom MCM attempted to collect

a defaulted consumer debt, on behalf of Midland Funding, LLC, by mailing to or serving the

type of motion that was mailed and served on Plaintiff.

       58.     MCM mailed or served a motion in the form of that contained in Exhibit A to

more than 40 persons in Illinois.

       59.     A class action is superior for the fair and efficient prosecution of this litigation.

Class-wide liability is essential to cause MCM to stop the improper conduct. Many class

members may be unaware that they have been victims of illegal conduct. Congress

contemplated class actions as a means of enforcing the FDCPA.

       60.     Plaintiff has hired counsel that have previously successfully obtained class

certification in FDCPA class actions.

       61.     Plaintiff has hired counsel that have substantial experience in litigating FDCPA

cases, including FDCPA cases seeking class relief.




                                                 10
    Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 11 of 13 PageID #:11




                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiff’s and the

class members’ favor, and against Defendant, as follows:

       a. Statutory damages;

       b. Attorney’s fees, litigation expenses and costs of suit;

       c. Such other or further relief as is appropriate.

                            COUNT II—CLASS COUNT—COSTS CLASS


       62.      Plaintiff realleges and incorporates by reference the paragraphs alleged above as

if fully plead herein.

       63.     MCM violated 15 U.S.C. §§ 1692e(2) and 1692f by misrepresenting that an

affidavit attached to the State Court Complaint supports that costs sought from Plaintiff were

already due and owing, and also by misrepresenting that costs were already due and owing from

Plaintiff.

       64.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), this action is brought on behalf of a

   class.

       65      Exhibit A is form document.

       66.     The class consists of (a) all persons in Illinois (b) to whom MCM mailed or

served a “Motion for Default and Judgment” (c) on behalf of Midland Funding, LLC (d) for the

purpose of collecting a debt (e) where the Motion states in part that “Plaintiff’s Complaint is

supported by an Affidavit showing a balance due of $________, plus costs.”, or words

substantially similar, (f) where the Motion was mailed on or after November 13, 2019 and on or

before November 13, 2020.

       67.     Plaintiff may alter the parameters of the classes to conform to discovery.

                                                 11
     Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 12 of 13 PageID #:12




        68.    Based on the fact that debts are assigned to collection agencies in groups of debts

 of similar type and vintage and not individually, the class is so numerous that joinder of all

 members is impracticable.

        69.    There are questions of law and fact common to the class, which questions

 predominate over any questions affecting only individual class members. A predominant

 common question includes whether MCM has a practice of falsely communicating that costs are

 due and owing and supported by an affidavit, in motions that it files and serves upon consumers.

        70.    Plaintiff’s claims are typical of the claims of the class members. All are based on

 the same legal and factual theories.

        71.    Plaintiff will fairly and adequately represent the members of the class. Plaintiff

 has retained counsel experienced in the prosecution of consumer credit and debt collection

 claims and class actions.

        72.    The class consists of more than 40 persons from whom MCM attempted to collect

a defaulted consumer debt, on behalf of Midland Funding, LLC, by mailing to or serving the

type of motion that was mailed and served on Plaintiff.

        73.    MCM mailed or served a motion in the form of Exhibit A to more than 40 persons

in Illinois.

        74.    A class action is superior for the fair and efficient prosecution of this litigation.

 Class-wide liability is essential to cause MCM to stop the improper conduct. Many class

 members may be unaware that they have been victims of illegal conduct. Congress

 contemplated class actions as a means of enforcing the FDCPA.

        75.    Plaintiff has hired counsel that have previously successfully obtained class

 certification in FDCPA class actions.



                                                 12
    Case: 1:20-cv-06742 Document #: 1 Filed: 11/13/20 Page 13 of 13 PageID #:13




       76.     Plaintiff has hired counsel that have substantial experience in litigating FDCPA

cases, including FDCPA cases seeking class relief.

       77.     Midland Funding, LLC authorized MCM to take the actions it took against

Plaintiff in connection with the collection of the alleged debt.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiff’s and the

class members’ favor, and against Defendant, as follows:

       a. Statutory damages;

       b. Attorney’s fees, litigation expenses and costs of suit;

       c. Such other or further relief as is appropriate.

                                       JURY DEMAND


                                  Plaintiff demands trial by jury.

                                                       By: s/Mario Kris Kasalo
                                                       One of Plaintiff’s Attorneys

Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street, Suite 3100
Chicago, IL 60602
Tel 312-726-6160
Fax 312-698-5054
mario.kasalo@kasalolaw.com


                           NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount

as a court awards. All rights relating to attorney’s fees have been assigned to counsel.


                                                       By: s/ Mario Kris Kasalo
                                                              Mario Kris Kasalo


                                                 13
